COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                         EL PASO

FERMIN GARZA, JR.,                                 )
                                                   )             No. 08-13-00116-CV
               Appellant,                          )
                                                   )     Appeal from the 112th District Court
vs.                                                )
                                                   )           of Crockett County, Texas
ESTALFO VARGAS, ET UX.                             )
                                                   )           (TC# 98-08-006120-CV)
               Appellee.                           )

                                           ORDER

        The reporter’s record in the above styled and numbered cause was originally due July 15,
2013, the courts on its own motion having granted a first extension of time until such date. As of
this date the reporter’s record has not been filed.

         It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant has been deprived of a reporter’s record for any reason, and to make appropriate
findings and recommendations. The record of such hearing, including any orders and findings
of the trial judge, shall be certified and forwarded to this office on or before August 24, 2013.

       IT IS SO ORDERED this 24th day of July, 2013.



                                                       PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.